      Case 1:19-cv-02973-SCJ Document 122 Filed 01/21/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,

     Plaintiffs,                                      CIVIL ACTION FILE
                                                      No. 1:19-cv-02973-SCJ
v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity,
et al.,

     Defendants.



                                        ORDER

        Pursuant to this Court’s Scheduling Order (Doc. No. [94]), discovery in

this matter ended on January 18, 2020. As this date was a Saturday, the

discovery period continued to run until January 21, 2020.1




        1See Fed. R. Civ. P. 6(a)(1) (“When the period is stated in days or a longer unit
of time: (C) include the last day of the period, but if the last day is a Saturday, Sunday,
or legal holiday, the period continues to run until the end of the next day that is not a
Saturday, Sunday, or legal holiday.”).
                                            1
    Case 1:19-cv-02973-SCJ Document 122 Filed 01/21/20 Page 2 of 2




      Accordingly, the parties are reminded that any motions for summary

judgment or the proposed consolidated pretrial order must be filed on or before

February 20, 2020. If a motion for summary judgment is filed, the proposed

consolidated pretrial order must be filed within thirty days after this Court’s

ruling thereon. If neither motion(s) for summary judgment nor the proposed

pretrial order are timely filed, the Clerk is DIRECTED to submit this matter to

the Court for consideration.

      IT IS SO ORDERED this 21st day of January, 2020.


                                     s/Steve C. Jones ____________________
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE




                                      2
